 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDChemical Technology,Inc.andAmalgamated Munici-pal Employees Local Union 1231 of L.I.U.,AFL-CIO, Petitioner.Case 5-RC-8682November 4, 1974DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 6, 1974, the Regional Director for Region5 issued his Second Supplemental Decision and Cer-tification of Results of Election in the above-entitledproceeding, inwhich he adopted the HearingOfficer's findings and recommendations overrulingPetitioner's Objections 2 and 3, overruled, contraryto the Hearing Officer's recommendation, Objection1relating toExcelsiorrequirements, and certifiedthat neither union ' had been selected as the exclu-sive representative of the employees in the appropri-ate unit.2 Thereafter, the Petitioner filed a timely re-quest for review of the Regional Director's SecondSupplemental Decision and Certification of Resultsof Election on the grounds,inter aka,that he depart-ed from officially reported Board precedent in over-ruling Objection 1.On August 5, 1974, the Board by telegraphic ordergranted the request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings:The Regional Director, in disagreement with theHearing Officer, found that the 6-day delay in fur-nishing an initialExcelsiorlistwas "cured" by thesubsequent submission 6 days before the election of asecond list which corrected the inaccuracies andomissions I of the first list. He found substantialcompliance with the purposes ofExcelsiorbecausethe Petitioner was afforded sufficient opportunityunder the circumstances of this case to inform theemployees of its position as it had the original list for20 days and could thereby reach 92 percent of theeligibles during that time and could ascertain andinform the additional 10 employees during the 6 daysafter receiving the second list.The request for review asserts that the RegionalDirector has "invented a totally new version of sub-stantial compliance" which entirely disregards the 7-day limit specified in the direction of election andignores the Employer's "complete lack of excuse" asthough these standards had never appeared in Boardcases.4 It contends that the Regional Director's find-ing substantial compliance withExcelsiorherein con-stitutes an unwarranted departure from such prece-dentasRockwellManufacturingCompany,201NLRB 358 (1973). We agree. In that case, the Boardset aside an election where the list was filed 11 dayslate and there were no extenuating circumstances ofsubstance, rejecting the employer's assertion that theunion had been afforded ample opportunity to com-municate with the employees because it had had acomplete and accurate eligibility list in its possessionfor 23 days prior to the election. We also agree withtheHearing Officer's finding that 6 days' access tothe second and more complete list was insufficienttime to cure the substantial omissions from the initiallist or to rebut the Board's presumption of prejudiceto the Union's opportunity of access to unit employ-ees. As we recently stated, "the Board has consistent-ly held employers to strict compliance with the re-quirements of theExcelsiorrule in the absence ofextenuating circumstances of substance."5 The Hear-ing Officer found, and we agree, that extenuating cir-cumstances are absent here.Accordingly, we conclude that the Employer hasnot complied with theExcelsiorrequirements.Wetherefore find merit in Petitioner's Objection 1 andshall set the election aside.'i Industrial,Technical and Professional Employees, Division of NationalMaritimeUnion of America, AFL-CIO, wasthe Intervenor herein2There were120 names onthe twoExcelsiorlists submittedby the Em-ployerThe tally of ballots for the election conductedon December 10,1973, showed that, of 55 voters, 53 cast valid votes 18 for Petitioner, 7 forIntervenor,and 28 againstthe participatinglabor organizations,and 2 bal-lots were challenged The ActingRegional Directoron January 31, 1974,issued a Supplemental Decisionand Noticeof Hearingin which he over-ruled thePetitioner'sObjection 4 and ordereda hearing on the remainingObjections 1, 2, and 3The list containednumerous inaccuracies,erroneously included thenames of ineligibleshift leadersand others,and omittedat least 10 eligiblevoters ina unit of 120 The numberof omissions was substantial4 They are contained within the statement of theExcelsiorrule as statedin each direction of election sinceExcelsior Underwear Inc,156 NLRB 1236(1966) "[A[n election eligibility list, containing the names and addresses ofall eligible voters,must be filed by the Employerwithin 7 daysNoextension of time to file this list may be grantedexcept in extraordinarycircumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed "5SeeBen Pearson Plant,Consumer Division, Brunswick Corporation,206NLRB532 (1973),setting aside an election because the union had hadaccess to theExcelsiorlist for only 6 days prior to the election withoutallocating to anyone blame for such delaya In view of this finding,we find it unnecessary to consider the otherissues raised in the request for review and relating to Objections 2 and 3214 NLRB No. 50 CHEMICAL TECHNOLOGY, INC.591ORDER[Direction of Second Election andExcelsiorfoot-It ishereby ordered that the election conductednote omittedfrom publication.]herein on December10, 1973, be, and it hereby is, setaside.